PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/790,293
Filing Date: 13 Feb 2020
Appellant(s): Haughawout et al.



__________________
Gary R. Jarosik Reg. No. 35,906
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krzyzanowski et al. US 2005/0068222 hereinafter referred to as Krzyzanowski .
In regards to claim 1, Krzyzanowski teaches:
“A non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first device, cause the first device to: (a) display in a display coupled to the first device a one of a plurality of interactive prompts wherein each of the plurality of interactive prompts is associated with a one of a plurality of command code sets selected for a controllable appliance of at least a prior identified brand”
Krzyzanowski teaches in paragraph [0064] the GUI may be generated by database server 118 and presented to the user on remote control unit 104.  The Examiner interprets that database server 118 is equivalent to a first device which is coupled to the display of the remote control 104.  Figures 4-5, inter alia, teach the display as well as various brand names from which the user can identify.
“(b) receive a communication responsive to each of the plurality of interactive prompts transmitted from a second device to the first device using a communications format that is recognizable by the first device”
Krzyzanowski teaches in paragraph [0066] and Figure 4 the example GUI 400 includes a drag and drop menu 402 for specifying the type of CE device from a list of known CE device types.  Krzyzanowski paragraph [0068] teaches once the user has identified the CE device type, manufacturer and model of the CE device, remote control unit 104 requests a set of command codes and metadata for that CE device type from the database.  This request is equivalent to a communication responsive to each of the plurality of interactive prompts.  Since the disclosed invention is given the presumption of operability it is implied that the communication is recognizable.
“automatically repeat steps (a) and (b) until no further ones of the plurality of interactive prompts remain to be displayed or a communication responsive to a last displayed one of the plurality of interactive prompts indicates to the first device that the one of the plurality of command code sets associated with the last displayed one of the plurality of interactive prompts is to be provisioned to the second device for use by the second device to control functional operations of the controllable appliance”
Krzyzanowski paragraph [0068] teaches an embodiment in which if the database has more than one data entry for the selected CE device type, the database returns multiple data entry results.  Figure 6 shows the display in a display coupled to the first device (i.e. step (a)).  Krzyzanowski paragraph [0068] further teaches the user then selects one of the available entries to download to remote control unit 104.  This is equivalent to receive a communication responsive to each of the plurality of interactive prompts transmitted from a second device (i.e. step (b)).  Furthermore, this process in performed only when there are more than one entry in the database which means it happens automatically.  For example, the user does not know prior to the first iteration of steps a and b that a second iteration will be needed.  It is determined automatically based on how many entries are in the database.
In regards to claim 2, Krzyzanowski teaches all the limitations of claim 1 and further teaches:
“wherein the communication responsive to each of the plurality of interactive prompts comprises command data transmitted from the second device in response to activations of a one of more input elements of the second device”

In regards to claim 3, Krzyzanowski teaches all the limitations of claim 1 and further teaches:
“wherein the command data comprises command data transmitted using a radio frequency protocol”
Krzyzanowski [0012] teaches a wireless accessible database.  In paragraph [0013] wireless 802.11 protocol is disclosed.  This is a radio frequency protocol.  Various other wireless protocols are disclosed throughout the specification as well.
In regards to claim 4, Krzyzanowski teaches all the limitations of claim 1 and further teaches:
“wherein the communication responsive to each of the plurality of interactive prompts comprises a radio frequency protocol communication”
Krzyzanowski paragraph [0041] teaches the user employs remote control unit 104 to establish a wireless connection with database server 118 and download a predefined set of command codes and metadata for CE device 108.  Various RF protocols such as Bluetooth and 802.11 are disclosed throughout the specification.
(2) Response to Argument
displaying in a display coupled to the first device a one of a plurality of interactive prompts wherein each of the plurality of interactive prompts is associated with a one of a plurality of command code sets selected for a controllable appliance of a prior identified type and brand."
Appellant's argues Krzyzanowski only teaches a plurality of interactive prompts are presented to the user.  However, the Examiner feels that the Appellant narrowly interpreting the features “command code sets” and “associated.”   
For instance, a "set" as known from mathematics is a group of numbers or even a single number or even no numbers (i.e. null set).  Sets can have overlapping members, different numbers of members etc.  
Appellant is arguing a feature of associating prompts to command code sets.  However, the term “associating” is very broad and does not require that the codes be the right codes or preferred codes or that the association is one to one.  Merely some relationship (association) between the two should exist.  It is quite within the scope of the claims for a many-to-one association to exist between prompts and codes.  For example, more than one interactive prompt may be associated to the same one of a plurality of command code sets.  This is because the claims make no requirement that the association be a different command code set for every prompt.  In essence, the Appellant is arguing that a very specific association is not taught by the cited references.  However Appellant’s claims merely require any relationship between a plurality of interactive prompts and one of many commands.
The Examiner had cited paragraph [0064] and Figures 4-5 of the Krzyzanowski reference.  It is clear that a plurality of interactive prompts are displayed in these Figures (Appliance, Brand, and Model).  Furthermore, if a plurality of interactive prompts are displayed one of a plurality of interactive prompts are displayed …” because a plurality includes more than one (or at least two).  The claim makes no requirement that only one of the plurality of interactive prompts can be displayed, merely that one is displayed.  
Furthermore, each of the displayed prompts is associated to a code set, particularly the code set that is retrieved.  The relationship between the prompt and the code set is such that based on the selection in the prompt a set of codes is retrieved.  For example, different selections for any of the prompts displayed will return a different set of codes.  Essentially, each of the interactive prompts as filled out by the user are associated with the codes that are eventually retrieved, by definition of their retrieval.  Therefore, “each of the plurality of interactive prompts is associated with a one of a plurality of command code sets” (the “set of retrieved codes").  The Examiner notes that the command codes sets are not required to be different for each prompt.
The “plurality of command code” sets is merely the universe of possible sets available.  The set that is retrieved is the "one of a plurality of command code sets."  Furthermore, as can be seen in Figure 6 of Krzyzanowski, more than one control code option is retrieved.  However, a "set" in the broadest reasonable interpretation may have any number of members.  In addition, all the retrieved codes are for the prior identified type and brand and thus fulfil the features of the claimed language.  Essentially Figure 6 in Krzyzanowski is the "set" of four different control code options.  The claims do not restrict this interpretation in any manner.
In fact, this interpretation makes sense, which is why the claim features are repeated (i.e. “automatically repeat steps (a) and (b)).  There would be no reason to repeat the steps if the set of command codes that was associated with the prompt only contained the correct codes.  For instance, if only one set of codes was associated with each prompt, then the invention would continually select the same codes, because there is only one code set which can be selected for associated with the codes that are eventually retrieved, by definition of their retrieval.
Furthermore, the Examiner interprets this has to be the case because Appellant's specification does not have support for the narrow version in which the arguments assert.  For example, Appellant's specification uses the term "associated" on page 12 only to state "the setup process for use in automatically progressing through the various setup instructions and prompts associated with the setup application." There is no discussion of associating each prompt of a plurality of prompts with one of a plurality of command code sets.  
The specification uses the term “prompt” nine times.  The term is mentioned three times on page 9 merely do disclose prompting a user.  The term is mentioned three times on page 12, again to disclose prompting the user.  The term is mentioned once on page 13 to disclose interactively prompting the user (This is also the only mention of "interactive(ly)").  The term is used twice on page 14 to disclose prompting a user.  Again, there is no discussion of associating each prompt of a plurality of prompts with a single working command code set.
The term "code set(s)" is only mentioned twice (page 10, 12) merely to disclose selecting a code set.  Again, there is no discussion of associating each prompt of a plurality of prompts with a single working command code set.

In regards to other arguments, Appellant argues that Krzyzanowski does not teach "prior identified type and brand".  However, from Figures 4-5 an interactive prompt for both a type and brand of appliance is displayed.  The Examiner reasons that if the type and brand of appliance are in the GUI they must have at least been identified to have been included in the selection by the developer or creator of the GUI.  Additionally, it can be interpreted that the identification was made by the user during the selection process, e.g. the user identifies the type and brand of appliance during the setup.  For example, in Figure 5 the type and brand identified by the user is illustrated.  The claim makes no limitation on when the prior identification must occur.  There is no reason why in the broadest reasonable interpretation why an identification cannot happen in a prior setup step.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
Conferees:

/BRIAN P YENKE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an